UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5176


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN WESLEY ROBINSON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cr-00586-CCB-1)


Submitted:   January 30, 2012              Decided:   February 6, 2012


Before NIEMEYER and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Ebise Bayisa, Assistant
Federal Public Defender, Greenbelt, Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, Clinton J. Fuchs,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Wesley Robinson, Jr., was convicted by a jury of

unlawfully possessing a firearm while a convicted felon, and was

sentenced     to    a    term    of     110    months’      imprisonment.           Robinson

appeals his sentence, contending that the district court erred

in applying a 2-level enhancement for a stolen firearm, U.S.

Sentencing Guidelines Manual § 2K2.1(b)(4)(A) (2009), and that

his sentence was unreasonable.                 We affirm.

            Robinson       contends       that       the    district      court    committed

legal error when it applied the stolen gun enhancement, given

that there was no evidence he knew the gun was stolen.                                      He

argues   that,      under       those    circumstances,         the      enhancement       was

inconsistent with federal law and did not further the goals of

sentencing.        Robinson’s argument is foreclosed by our decision

in United States v. Taylor, 659 F.3d 339, 343-44 (4th Cir. 2011)

(holding that lack of mens rea requirement does not invalidate

§ 2K2.1(b)(4)(A) enhancement).

            We review a sentence for reasonableness under an abuse

of discretion standard, Gall v. United States, 552 U.S. 38, 51

(2007), which requires consideration of both the procedural and

substantive        reasonableness        of     a     sentence.          Id.;    see     United

States   v.    Lynn,      592     F.3d        572,    575    (4th    Cir.       2010).      In

determining        the   procedural       reasonableness            of    a   sentence,     we

consider    whether       the     district          court   properly      calculated       the

                                                2
defendant’s     Guidelines        range,    treated        the     Guidelines        as

advisory, considered the 18 U.S.C. § 3553(a) (2006) factors,

analyzed   any        arguments     presented        by    the      parties,        and

sufficiently explained the selected sentence.                    Gall, 552 U.S. at

51.   A sentence imposed within a properly calculated Guidelines

range may be presumed substantively reasonable by the appellate

court.   Taylor, 659 F.3d at 345.

           Robinson      maintains    that    the     enhanced       base     offense

level he received under § 2K2.1(a)(2) in light of his two prior

felony convictions for rape and drug distribution overstates the

seriousness     of     his   criminal       history       and     resulted     in     a

substantively unreasonable sentence.                He also argues that the

sentence   is    greater     than    necessary       because       (1)   he   simply

possessed the gun; (2) the district court failed to consider his

steady employment and close family ties; (3) the sentence is

much longer than his previous sentences; and (4) the sentence

will impede his rehabilitation.

           We conclude that the sentence imposed by the district

court was both procedurally and substantively reasonable.                           The

court properly calculated Robinson’s advisory Guidelines range,

considered the relevant § 3553(a) factors, and gave a reasoned

explanation     for    the   sentence      imposed    within       the   applicable

sentencing range.       Robinson has not overcome the presumption of

reasonableness afforded his within-Guidelines sentence.

                                        3
              We   therefore    affirm       the   sentence    imposed     by    the

district    court.     We    dispense    with      oral   argument    because    the

facts   and    legal   contentions      are    adequately     presented     in   the

materials     before   the     court   and     argument    would     not   aid   the

decisional process.



                                                                           AFFIRMED




                                         4